360 F.2d 690
66-1 USTC  P 9419
COMMUNITY LOAN & INVESTMENT CORPORATION (GEORGIA), Appellant,v.UNITED STATES of America, Appellee.
No. 22611.
United States Court of Appeals Fifth Circuit.
May 13, 1966.

Allen Post, Atlanta, Georgia, George G. Tyler, New York City, Richard J. Hiegel, New York City, of counsel, for appellant.
Louis F. Oberdorfer, Asst. Atty., Lee A. Jackson, Atty., Dept. of Justice, Washington, D.C., Chas. L. Goodson, U.S. Atty., Slaton Clemmons, Asst. U.S. Atty., Atlanta, Ga., Harry Marselli Solomon L. Warhaftig, Attys., Dept. of Justice, Washington, D.C., Richard M. Roberts, Acting Asst. Atty. Gen., Meyer Rothwacks, Attoryen, Department of Justice, Washington, D.C., of counsel, for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and KILKENNY,1 District Judge.
PER CURIAM:


1
The judgment of the trial court in this suit for refund of excess profit taxes is affirmed.  It is clear that the investment certificates issued by the taxpayer, a small loan company, to its borrowers, did not, when issued, nor did the payments made thereon, when made by the borrowers, represent 'borrowed capital' as contemplated by the statute.  With respect to the investment certificates issued to others than borrowers by the Taxpayer, there was a lack of proof by the taxpayer, of the need for the proceeds from such investment certificates 'for the purposes of the business,' a necessary ingredient under Section 439 of the Internal Revenue Code of 1939.


2
Affirmed.



1
 Of Portland, Oregon, sitting by designation